Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4-29-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The incorporation by reference statement to applicants’ foreign priority document was not resent on applicants filing date (that of the International case and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 27-30 are rejected under 35 U.S.C. 102(a1) as being anticpated by Hagemann et al. (US 20090110654).
.
Claims 16-19 and 27-30  are rejected under 35 U.S.C. 102(a1) as being anticipated by Grigo et al. (US 4210579) cited by applicants.
Grigo at column 3, lines 51-61 produces a “sheet” which is subsequently recycled by granulating and injection molded to produce a “specimen” as in applicants article. Note examples 1-4 in Table 2 where the composition used in the process was 60 parts PP and 10 parts EVA. Regarding claim 17, it does not appear reasonable that the minimal usage which a post consumer product may be subject to such as an article discarded within a few days after purchase such as a disposable item or packaging would result in any changes in the polypropylene and it is therefore not relevant that consumer usage is not disclosed and applicants are claiming a product not a process.
Claims 16-20 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mullinax et al. (US 20050048245).
The reference discloses a backing material containing polypropylene and which may contain ethylene vinyl acetate as flexibilizer (document claim 4). Note Table 1G for use of 0-100% polyethylene 0-2% flexibilizer  and 0-25% PP. Note paragraph 55 where the “industrial surplus or post-consumer” product is “recyclable by grinding the unused .
Claims 16-18, 20-23 and 27-29 are rejected under 35 U.S.C. 102(a1) as being anticipated by McArdle et al. US 20070066758.
The reference discloses blends of polypropylene and ethylene vinyl acetate (abstract). Note example 11 in table 4 using 2 parts “CA-4” and 82.9 parts of virgin PP. Note Table 1 Table 1 where the “modifier” “CA-4” is 80% EVA-1 with an MI of 8 g/10 min. Note that the polypropylene of Table 1 in paragraph 88 is part of a modifier and is an intermediate which is subject to extrusion while at paragraph 89 the intermediate is subject to extrusion again as part of an injection molding process. As the polypropylene in “CA-4” is subject to thermal stress and shear twice it reasonably appears to be the same as a recycled material in that a recycled material is also processed twice and therefore the material of example 11 in Table 4 reasonably appears to read on the material of claim 16 as applicants are claiming a product, not a process.
Claims 16-18, 20-23 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over McArdle et al. US 20070066758, cited and for the reasons set out above.
.
Claims 16-18, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Machida US 20020198350.
The reference discloses polypropylenes excellent in recycling properties (abstract) to which can be added ethylene vinyl acetate (paragraph 149), as much as 10% nucleating agent (paragraph 155) and other polypropylenes assumed to be virgin polypropylenes as they are not further qualified as recycled despite the importance of recycling by the reference (paragraph 153) and note they are present at a level of as much as 90% at paragraph 154. See extruded articles at paragraph 156. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 20020198350) in view of Borealis (WO 2015169690), cited by applicants.
.
Claims 16-19, 22 and 27-30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Manrich et al. (US 20100119799).
The reference discloses  compositions containing recycled materials such as polypropylene (abstract) including those of PP/EVA and recycled PP containing 10-30% EVA and the balance polypropylenes including virgin polypropylene (see paragraph 42 and also “tubular” example 2 in Table 2).
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
2-3-22